DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 37 and 50, the Examiner is unable to find support from the original specification for the limitation “the light source is configured to emit light onto the skin of the wearer through an opening in the housing.” Claims 37-49 and 51-56 are rejected due to their dependency upon claims 37 and 50. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 37 and 50, the Examiner is unclear about the limitation “the light source is configured to emit light onto the skin of the wearer through an opening in the housing.” For purpose of examination, the opening will be interpreted as the “the hole that house the LEDs” in accordance to paragraph [0040] of the Pg. Pub. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37-39, 41-42, 44, 46-48 and 50-55 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Maeda (US. Pat: 6,833,539 B1) of record.
Regarding claim 37, Maeda discloses (in at least figs. 1 and 2) a jewelry apparatus for illuminating skin of a wearer comprising: a housing (1 and 2); a light source (A; col. 4, line 15), wherein the light source (A) is predominately hidden in the housing (1 and 2; best seen in at least fig. 2); the light source (A) is configured to emit light onto the skin of the wearer through an opening in the housing (see at least fig. 2; see the 112 2nd above); and a path of the light is unobstructed, except by the housing, to preserve all visible properties of the emitted light (see at least fig. 2), including the visible properties imparted onto the light via reflection from an inside surface of the housing (col. 3, lines 36-39).
Regarding claim 38, Maeda discloses (in at least figs. 1 and 2) the visible properties imparted onto the emitted light include at least one of shape and color of the housing (1).
Regarding claim 39, Maeda discloses (in at least figs. 1 and 2) the housing (2) is cylindrical and the opening is a cylinder base (see figs. 1 and 2).
Regarding claim 41, Maeda discloses (in at least figs. 1 and 2) the light source (A) is configured to illuminate one of breasts and cleavage of the wearer (col. 10, lines 13-14; i.e. the invention can be applied as a necklace. Thus, it is understood that it will illuminate one of breasts and cleavage of the wearer).
Regarding claim 42, Maeda discloses (in at least figs. 1 and 2) the light source (A) is one of a light emitting diode and a flexible ribbon of the light emitting diodes (col. 5, lines 15-16).
Regarding claim 44, Maeda discloses (in at least figs. 1 and 2) the housing (1, 2) has a form of one of iconic period industrial chandeliers, household chandeliers, and pendant style hanging lamps (the housing of Maeda is capable of using as Chandeliers). See Scalco (US. Pat: 5,876,109) at least abstract.
Regarding claim 46, Maeda discloses (in at least figs. 1 and 2) the light source (A) is oriented downwards at a body of the wearer to project the light downwards onto one of the upper surfaces of the breasts and shoulders of the wearer (col. 10, lines 13-14; i.e. the necklace of Maeda is capable of doing it).
Regarding claim 47, Maeda discloses (in at least figs. 1-2 and 16) the housing (1 and 2) is a belly ring (the ring of Maeda is capable of using in a belly). See also Fromm (US. Pat: 6,050,695) and Gordon et al. (3,624,384). 
Regarding claims 48 and 55, Maeda discloses (in at least fig. 16) the light is projected onto one of adjacent jewelry and a free hanging cut crystal (i.e. the emitted light from the ring will project onto a watch for example). See also Hsu (US. Pub: 2007/0236928 A1) and Fromm (US. Pat: 6,050,695).

Regarding claim 50, Maeda discloses (in at least figs. 1 and 2) a Jewelry apparatus for illumination skin of a wearer, where a quality of light is preserved, comprising: a housing (1 and 2); a light source (A), wherein the light source (A) is predominately hidden in the housing (best seen in at least fig. 1); the light source (A) is configured to emit light onto the skin of the wearer through an opening in the housing (see the 112 2nd above); and a path of the illumination is unobstructed by crystals, gems, and jewels of at least partial transparency (col. 1, lines 59-60).  
Regarding claim 51, Maeda discloses (in at least figs. 1 and 2) the housing (2) is cylindrical and the opening is a cylinder base (best seen in at least fig. 2).
Regarding claim 52, Maeda discloses (in at least figs. 1 and 2) the light source (A) is configured to illuminate one of breasts and cleavage of the wearer (col. 10, lines 13-14; i.e. the invention can be applied as a necklace. Thus, it is understood that it will illuminate one of breasts and cleavage of the wearer).
Regarding claim 53, Maeda discloses (in at least figs. 1 and 2) the light source (A) is one of a light emitting diode and a flexible ribbon of the light emitting diodes (col. 5, lines 15-16).
Regarding claim 54, Maeda discloses (in at least figs. 1 and 2) the light source (A) is oriented downwards at a body of the wearer to project the light downwards onto one of the upper surfaces of the breasts and shoulders of the wearer (col. 10, lines 13-14; i.e. the necklace is capable of doing that).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US. Pat: 6,833,539 B1) of record.
Regarding claim 43, Maeda does not expressly the housing is: one of a necklace and ribbon; one of suspended independently and attached to straps of a bra; and positioned proximate a collar bone.
However, Maeda discloses (col. 10, lines 13-14) the invention can be applied as a necklace.
However, it is well-known in the art to form illuminating jewelry comprises a housing that is one of a necklace and ribbon; one of suspended independently and attached to straps of a bra; and positioned proximate a collar bone. As evidence by both Damrau (US. Pat: 7,178,930 B2 ) of record and Schrimmer et al. (US. Pub: 2006/0262531 A1) disclose (in at least figs. 1 and 2 both refs) an illuminating necklace comprised of, in part, a housing that is one of a necklace and ribbon; one of suspended independently and attached to straps of a bra; and positioned proximate a collar bone for the benefit of providing a high visual quality LED device (see at least Schrimmer [0007]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the housing of both Damrau and Schrimmer in the device of Maeda as one of a necklace and ribbon; one of suspended independently and attached to straps of a bra; and positioned proximate a collar bone, since it has been held that simple substitution of one known element for another to obtain predictable results is obvious. 
Regarding claim 45, Maeda does not expressly disclose the housing is a downward facing tubular earring and the light source is a bullet type miniature flashlight.
However, it is well-known in the art to form a housing in a downward facing tubular earring and the light source is a bullet type miniature flashlight. As evidence, Ostema (US. Pat: 5,504,664) of record discloses (in at least fig. 1) an illuminating jewelry element type miniature flashlight (20) incorporated into a downward facing tubular earring (see fig. 1; abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the illuminated jewelry of Maeda as a miniature type flashlight incorporated into a downward facing tubular earring as taught by Ostema, since it has been held that simple substitution of one known element for another to obtain predictable results is obvious. 
Claims 40, 49 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US. Pat: 6,833,539 B1) of record in view of Chan et al. (US. Pub: 2015/0009654 A1) of record. 
Regarding claim 40, Maeda discloses (in at least figs. 1 and 2) the housing (1, 2) comprises the light source (A).
Maeda does not expressly disclose the housing is gutter-shaped, the light source is one of a plurality of warm, white light emitting diodes and a ribbon of the warm, white light diodes. 
Chan discloses (in at least fig. 3A) a light source (2) that is one of a plurality of warm, white light emitting diodes and a ribbon of the warm, white light diodes ([0018]; i.e. in addition to LEDs, manufactures may use any suitable light for illuminating gemstones in different colors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the light source of Maeda with the light source of Chan in order to emit warm white light. Furthermore, it has been held that simple substitution of one known element for another to obtain predictable results is obvious.  
Chan does not expressly disclose the housing is gutter-shaped. 
However, it is well-known in the art to form jewelry housing with gutter-shaped. As evidence by Yoshihiro (JP: H09164008 A) discloses a piece of earring housing (1, 1’) comprises a gutter-shaped (see fig. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using gutter-shaped housing of Yoshihiro in place of the housing of Maeda as modified by Chan, since it has been held that simple substitution of one known element for another to obtain predictable results is obvious.  
   
Regarding claims 49 and 56, Maeda does not expressly disclose the light source emits a focused warm white light to enhance skin color at one of shoulders, breasts, and décolletage of the wearer.
Chan discloses (in at least fig. 1) a light source (2) emits a focused warm white light ([0018]; i.e. in addition to LEDs, manufactures may use any suitable light for illuminating gemstones in different colors) to enhance skin color at one of shoulders, breasts, and décolletage of the wearer. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the light source of Chan in place of the light source of the Maeda to enhance skin color at one shoulders, breasts, and décolletage of the wearer. Also, it has been held that simple substitution of one known element for another to obtain predictable results is obvious.  
Response to Arguments
Applicant’s arguments with respect to claims 37-56 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See the list in the PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875